Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 8, 1974 (the date on the clerk’s extract is August 30, 1974), convicting him of rape in the first degree, sexual abuse in the first degree, sexual misconduct and possession of a weapon as a felony, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of sexual abuse in the first degree and sexual misconduct, and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. The conviction of rape in the first degree required dismissal of the inclusory concurrent counts (see CPL 300.40, subd 3, par [b]). Shapiro, J. P., Cohalan, Margett and O’Connor, JJ., concur.